Title: To George Washington from Jean-Baptiste Ternant, 4 September 1778
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


          
            sir
            White Plains september 4, 1778.
          
          your Excellency’s kind answer was handed to me yesterday evening—from the Idea I entertain of a good military constitution, I
            am, & have always been sensible of the necessity of limiting rank to the line of
            an army, & of the dangerous impropriety of lavishing it to men mercantilely or
            otherwise civily employed in the Staff departments; nor did I ever think of proposing
            any direct or indirect deviation of this principle in favor of myself or any body
            else—It is true I Spoke of having military business transacted by military men,
            & so far your Excelly seems to be aware of the
            distinction that should be made between the civil & military branches of the
            department I have lately acted in—if the familiar grown Ideas of this army about the
            matter are a Sufficient ground for not ratifying what is So different in other services
            & So opposite in this, to the true principles of military science, your
            Excellency knows best—I am very sorry to find that arrangements of Congress, or of any
            body else, will prevent my being any longer employed in the Inspection, after having
            cheerfully encountered & surmounted the difficulties which opposed its success,
            & gone through the most toilsome & fastiduous details of it—As for my
            continuing any longer in the line I am at present in; was the office a military one
            & on a proper footing, I would; & had it not been represented &
            offered to me as such, I would not have accepted of it—for—when I undertook the
            laborious task of the Inspection; when I exposed myself to danger in several occasions;
            when I took pains to exercise the office of Dy Q. Mr upon military principles, my
            intention was to share the toils & glory attached to  the
            defense of the cause of America, which glory I could not arrive to, but by being a
            military man, & deserving by real services, what constitutes him—I am sorry all
            my endeavours could not get me any other reward but a kind of a Clerkship in the Qr Mr’s
            department. if I must resume a civil employment; I’ll try to get one which may be more
            honorable or profitable to me, & if possible more beneficial to the
            community—I’ll have the honour to call tomorrow morning at head quarters, to take my
            leave of your Excellency & beg the necessary passes for my journey to
            Philadelphia. I have the honor to be with respect your Excellency’s most obedient
            & humble servt
          
            John Ternant
          
        